DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 April 2021 has been entered.

Claim Status
Claims 1 – 20 are pending.  Claims 1, 2, 5, 10, 12, and 17 were amended. 

 Claim Interpretation
Examiner notes that Applicant uses the term “pseudo-measurements” in the claims.  A review of the literature provided by Applicant does not define “pseudo-measurements”, and the specification is silent with respect to a definition (the closest the specification comes to a definition may be found in paragraph [0022]).   Examiner interprets this element as a term of art from state estimation, required to ensure stability of the matrix solution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 10, and 17 include the element/step “the one or more pseudo-measurements increasing a dimensionality of an output vector”.    The instant specification includes no definition of “an output vector”.  The closest definition appears to be on page 7, which states “y(k) represents the output of the system”, however, there is no further description of y(k) within the specification.  Page 12 discusses increasing the dimension of pout(t), but this variable is documented as “outlet pressure” on page 10 and elsewhere in the specification, and does not appear to be related to y(k).  Therefore, as best understood by the Examiner, the specification does not contain written description sufficient to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claims 1, 10, and 17 include the element/step “one or more pseudo-measurements corresponding to physical constraints in the fluid gathering network to control operation of equipment in oil and/or gas production environments enabling increased extraction”.  It is not clear how to interpret this limitation, as it is not clear how “one or more pseudo-measurements” is related to control of “operation of equipment”, and it is further unclear how either of these two terms relates to “enabling increased extraction”.  For the purpose of the instant examination, the Examiner interprets this limitation as “one or more pseudo-measurements that correspond to physical constraints in the fluid gathering network”.
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject Claims 1, 10, and 17 include the element/step “the one or more pseudo-measurements increasing a dimensionality of an output vector”.  The Examiner cannot determine how a vector, which is mathematically a one-dimensional list of values, can have a larger number of dimensions.  The claims provide no definition of the number of dimensions previously represented by the vector, and are likewise silent with regard to why the mere presence of “pseudo-measurements” causes the one-dimensional vector to represent additional dimensions. For the purpose of the instant examination, the Examiner will not attempt to interpret this limitation.
Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 17 recites “one or more computer-readable media comprising executable routines”. MPEP 2106.03(I) states that
claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekozawa et al. US 4569012 (hereinafter 'Sekozawa') in view of Machado et al. US 2015/0226051 (hereinafter 'Machado') in view of Andrews et al.,  US 2014/0172382 (hereinafter 'Andrews') .

Regarding claim 1: Sekozawa teaches a virtual flow meter, comprising: 
a processor-based controller ([col 2, line 64]: demand volume estimation apparatus 2) configured to:
	generate or access one or more vectors representing mass flow rates of one or more fluids through a fluid distribution network ([col 2, lines 62 – 63]: The measured data Z.sub.t, such as flow rates or pressures measured at time t by the sensors 11 are supplied to the demand volume estimation apparatus 2);
		acquire measured pressure values for one or more nodes within the fluid distribution network ([col 2, lines 62 – 63]: pressures measured at time t by the sensors 11), wherein the number of nodes is greater than the number of sensors ([col 2, lines 60 – 61]: The number of sensors 11 is less than the number of demand nodes 14);
		determine a state vector comprising the mass flow rates and pressure values at each node ([col 4, lines 40 – 41]: x is a flow vector, x=(x.sub.1, x.sub.2, . . . x.sub.m).sup.T,   p is a pressure vector, p=(p.sub.1, p.sub.2, . . . p.sub.m).sup.T);
		generate a measurement vector based at least in part on the state vector ([col 4, line 37]: Z is a measurement vector [Examiner interprets the flow vector x and pressure vector p as input to a calculation of Z using the measurement matrix H]); and
		generate a discrete time representation of the fluid distribution network based on at least the state vector and the measurement vector ([col 2, lines 62 – 63]: estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points).

Sekozawa is silent with respect to 
a fluid gathering network;
wherein the fluid gathering network comprises one or more wells;
the number of nodes is greater than the number of wells; and


Machado teaches
a fluid gathering network ([0031]: hydrocarbon site 10 [which includes] a network of pipelines 24);
wherein the fluid gathering network comprises one or more wells ([0031]: the hydrocarbon site 10 may include a number of wells).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable applying the analysis of flow rates within a fluid distribution network to a similar complex network of pipes used in fluid gathering, as known in the art.

In Figure 1, Machado draws a representation of an example hydrocarbon site.  This is described as “the extracted hydrocarbons may be distributed to other devices such as wellhead distribution manifolds 18, separators 20, storage tanks 22, and the like ([0031])”.  From Fig.1 , the network of manifolds, separators and storage tanks appears to be much larger than the number of wells.  



Andrews teaches 
generate a discrete time representation of the fluid gathering network ([0025]: a pipeline network system can be represented through a flow model, which can include a plurality of modeled wells logically coupled to production or processing facilities through one or more modeled flowlines) based on at least the state vector ([0027]: multiple other flowline attributes 112 can also be defined based on parameters such as material (such as gas, oil, LPG) for which the pipeline network is being used, complexity of network, production expectations, downtime committed by supplier, or other such parameters), the measurement vector ([0028]: production variation parameters … can include seasonal factors, downtime frequency, reservoir pressure, bottomhole pressure), and one or more pseudo-measurements corresponding to physical constraints in the fluid gathering network ([0026]: Flow model database 110 can be configured to store one or more flowline attributes 112A, 112B . . . 112N, collectively referred to as flowline attributes) to control operation of equipment in oil and/or gas production environments enabling increased extraction ([0070]: the flowline risk metric can include cost metrics that are configured to indicate the impact of each simulation run on the flow model in terms of the cost of maintaining, pumping, treating, operating, or processing the pipeline network or individual components thereof).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado in view of Andrews to optimize the operation of the fluid distribution network ([0025]), as known in the art.

Regarding claim 2: Sekozawa in view of Machado in view of Andrews teaches the virtual flow meter of claim 1, as discussed above, wherein the controller is configured to tune one or more models at run-time (Sekozawa: [col 8, lines 66 - 68]: the control scheme described above can be considered as a kind of PI (proportion-integration) type control).

Regarding claim 4: Sekozawa in view of Machado in view of Andrews teaches the virtual flow meter of claim 1, as discussed above, wherein the controller is further configured to acquire one or both of temperature measurements (Sekozawa: [col 5, line 62 – 68]: an external disturbance factor such as temperature) or fluid rate measurements (Sekozawa: [col 2, lines 62 – 63]: flow rates or pressures measured at time t).

Regarding claim 5: Sekozawa in view of Machado in view of Andrews teaches the virtual flow meter of claim 1, as discussed above, wherein the one or more pseudo-Sekozawa: [col 5, line 14 – 16]: p* is a control reference value determined from the view points of decreasing the water leakage and maintaining the service pressure [Examiner interprets the control reference as a “pseudo measurement” used to ensure equal service pressure at the demand nodes]).

Regarding claim 6: Sekozawa in view of Machado in view of Andrews teaches the virtual flow meter of claim 1, as discussed above.
Sekozawa is silent with respect to wherein 
the controller is further configured to model pressure loss at one or more pressure loss segments between the nodes.
Machado teaches
the controller is further configured to model pressure loss at one or more pressure loss segments between the nodes ([0035]: the monitoring system 26 may measure a pressure or a differential pressure of a well or a component (e.g., storage tank 22) in the hydrocarbon site 10).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable adding additional information regarding the topology of the pipeline network, as known in the art. 

claim 7: Sekozawa in view of Machado in view of Andrews teaches the virtual flow meter of claim 6, as discussed above, wherein the pressure loss at each pressure loss segment is modeled such that an outlet pressure for a respective pressure loss segment is a function at least of an inlet pressure for the respective pressure loss segment and a mass flow of fluid traveling through the respective pressure loss segment (Sekozawa: [col 2, lines 62 – 63]: estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points [outlet pressure is a function of inlet pressure]).

Regarding claim 8: Sekozawa in view of Machado in view of Andrews teaches the virtual flow meter of claim 1, as discussed above, wherein the state vector, the measurement vector, and one or more pseudo-measurements are processed using a Kalman filter to generate an output signal used to regulate flow within the fluid gathering network (Sekozawa: [col 5, line 62 – 68]: in accordance with the theory of Kalman filter, the demand volume estimation apparatus 2 operates to estimate the variation in the demand volume of the entire network based on information measured at the limited number of points to predict the demand volume at the next time point).

Regarding claim 9: Sekozawa in view of Machado in view of Andrews teaches the virtual flow meter of claim 8, as discussed above, wherein the Kalman filter takes into account one or more of inflow performance relationships, pressure continuity at junction Sekozawa: [col 3, line 59 – 62]: Physical characteristics of the waterworks pipe network to be controlled are expressed as follows in terms of flow balances at the demand nodes 14 and pressure balances in the pipe lines (branches).).

Regarding claim 10: Sekozawa teaches a method for monitoring a fluid distribution network, comprising: 
generating or accessing one or more vectors representing mass flow rates of one or more fluids through a fluid distribution network ([col 2, lines 62 – 63]: The measured data Z.sub.t, such as flow rates or pressures measured at time t by the sensors 11 are supplied to the demand volume estimation apparatus 2);
acquiring measured pressure values for one or more nodes within the fluid distribution network ([col 2, lines 62 – 63]: pressures measured at time t by the sensors 11), wherein the number of nodes is greater than the number of sensors ([col 2, lines 60 – 61]: The number of sensors 11 is less than the number of demand nodes 14);
determining a state vector comprising the mass flow rates and pressure values at each node ([col 4, lines 40 – 41]: x is a flow vector, x=(x.sub.1, x.sub.2, . . . x.sub.m).sup.T,   p is a pressure vector, p=(p.sub.1, p.sub.2, . . . p.sub.m).sup.T);
generating a measurement vector based at least in part on the state vector ([col 4, line 37]: Z is a measurement vector [Examiner interprets the flow vector x and pressure vector p as input to a calculation of Z using the measurement matrix H]); and
[col 2, lines 62 – 63]: estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points).

Sekozawa is silent with respect to 
a fluid gathering network;
wherein the fluid gathering network comprises one or more wells; and 
the number of nodes is greater than the number of wells; and 
generating a discrete time representation of the fluid distribution network based on at least the state vector, the measurement vector, and one or more pseudo-measurements corresponding to physical constraints in the fluid distribution network to control operation of equipment in oil and/or gas production environments enabling increased extraction.

Machado teaches
a fluid gathering network ([0031]: hydrocarbon site 10 [which includes] a network of pipelines 24); and
wherein the fluid gathering network comprises one or more wells ([0031]: the hydrocarbon site 10 may include a number of wells)..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to 

Sekozawa in view of Machado is silent with respect to 
the number of nodes is greater than the number of wells.

In Figure 1, Machado draws a representation of an example hydrocarbon site.  This is described as “the extracted hydrocarbons may be distributed to other devices such as wellhead distribution manifolds 18, separators 20, storage tanks 22, and the like ([0031])”.  From Fig.1 , the network of manifolds, separators and storage tanks appears to be much larger than the number of wells.  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable applying the analysis of flow rates within a fluid distribution network to a similar complex network of pipes used in fluid gathering, where the number of nodes is greater than the number of wells, as known in the art.

Andrews teaches 
generating a discrete time representation of the fluid gathering network ([0025]: a pipeline network system can be represented through a flow model, which can include a plurality of modeled wells logically coupled to production or processing facilities through one or more modeled flowlines) based on at least the state vector [0027]: multiple other flowline attributes 112 can also be defined based on parameters such as material (such as gas, oil, LPG) for which the pipeline network is being used, complexity of network, production expectations, downtime committed by supplier, or other such parameters), the measurement vector ([0028]: production variation parameters … can include seasonal factors, downtime frequency, reservoir pressure, bottomhole pressure), and one or more pseudo-measurements corresponding to physical constraints in the fluid gathering network ([0026]: Flow model database 110 can be configured to store one or more flowline attributes 112A, 112B . . . 112N, collectively referred to as flowline attributes) to control operation of equipment in oil and/or gas production environments enabling increased extraction ([0070]: the flowline risk metric can include cost metrics that are configured to indicate the impact of each simulation run on the flow model in terms of the cost of maintaining, pumping, treating, operating, or processing the pipeline network or individual components thereof).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado in view of Andrews to optimize the operation of the fluid distribution network ([0025]), as known in the art.

Regarding claim 11: Sekozawa in view of Machado in view of Andrews teaches the method of claim 10, as discussed above, further comprising acquiring one or both of temperature measurements (Sekozawa: [col 5, line 62 – 68]: an external disturbance factor such as temperature) or fluid rate measurements (Sekozawa: [col 2, lines 62 – 63]: flow rates or pressures measured at time t).

Regarding claim 12: Sekozawa in view of Machado in view of Andrews teaches the method of claim 10, as discussed above, wherein the one or more pseudo-measurements comprise equality of pressure at the one or more nodes (Sekozawa: [col 5, line 14 – 16]: p* is a control reference value determined from the view points of decreasing the water leakage and maintaining the service pressure [Examiner interprets the control reference as a “pseudo measurement” used to ensure equal service pressure at the demand nodes]).

Regarding claim 13: Sekozawa in view of Machado in view of Andrews teaches the method of claim 10, as discussed above.
Sekozawa is silent with respect to 
further comprising modeling pressure loss at one or more pressure loss segments between the nodes.
Machado teaches
further comprising modeling pressure loss at one or more pressure loss segments between the nodes ([0035]: the monitoring system 26 may measure a pressure or a differential pressure of a well or a component (e.g., storage tank 22) in the hydrocarbon site 10).



Regarding claim 14: Sekozawa in view of Machado in view of Andrews teaches the method of claim 13, as discussed above, wherein the pressure loss at each pressure loss segment is modeled such that an outlet pressure for a respective pressure loss segment is a function at least of an inlet pressure for the respective pressure loss segment and a mass flow of fluid traveling through the respective pressure loss segment  (Sekozawa: [col 2, lines 62 – 63]: estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points [outlet pressure is a function of inlet pressure]).

Regarding claim 15: Sekozawa in view of Machado in view of Andrews teaches the method of claim 10, as discussed above, wherein the state vector, the measurement vector, and one or more pseudo-measurements are processed using a Kalman filter to generate an output signal used to regulate flow within the fluid gathering network  (Sekozawa: [col 5, line 62 – 68]: in accordance with the theory of Kalman filter, the demand volume estimation apparatus 2 operates to estimate the variation in the demand volume of the entire network based on information measured at the limited number of points to predict the demand volume at the next time point).

Regarding claim 16: Sekozawa in view of Machado in view of Andrews teaches the method of claim 10, as discussed above, wherein the mass flow rates and measured pressure values are substantially constant (Sekozawa: [col 9, line 7 – 9]: The pressures at the demand nodes at which no sensor is located can be maintained within a desired pressure range).

Regarding claim 17: Sekozawa teaches one or more computer-readable media comprising executable routines, which when executed by a processor cause acts to be performed comprising: 
	implementing a state-estimation filter framework in which both mass flow and pressure at every node within a fluid distribution network are considered in generating a state vector ([col 4, lines 40 – 41]: x is a flow vector, x=(x.sub.1, x.sub.2, . . . x.sub.m).sup.T,   p is a pressure vector, p=(p.sub.1, p.sub.2, . . . p.sub.m).sup.T);
generating a measurement vector based at least in part on the state vector ([col 4, line 37]: Z is a measurement vector [Examiner interprets the flow vector x and pressure vector p as input to a calculation of Z using the measurement matrix H]); and
generating a discrete time representation of the fluid distribution network based on at least the state vector and  the measurement vector ([col 2, lines 62 – 63]: estimating the demand volumes at the respective demand nodes in the pipe network from the data measured at the limited number of measurement points).


a fluid gathering network; and 
generating a discrete time representation of the fluid gathering network based on at least the state vector, the measurement vector, and one or more pseudo-measurements corresponding to physical constraints in the fluid gathering network to control operation of equipment in oil and/or gas production environments enabling increased extraction.

Machado teaches
a fluid gathering network ([0031]: hydrocarbon site 10 [which includes] a network of pipelines 24).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to enable applying the analysis of flow rates within a fluid distribution network to a similar complex network of pipes used in fluid gathering, as known in the art. 

Andrews teaches 
generating a discrete time representation of the fluid gathering network ([0025]: a pipeline network system can be represented through a flow model, which can include a plurality of modeled wells logically coupled to production or processing facilities through one or more modeled flowlines) based on at least the state vector ([0027]: multiple other flowline attributes 112 can also be defined based on parameters such as material (such as gas, oil, LPG) for which the pipeline network is being used, complexity of network, production expectations, downtime committed by supplier, or other such parameters), the measurement vector ([0028]: production variation parameters … can include seasonal factors, downtime frequency, reservoir pressure, bottomhole pressure), and one or more pseudo-measurements corresponding to physical constraints in the fluid gathering network ([0026]: Flow model database 110 can be configured to store one or more flowline attributes 112A, 112B . . . 112N, collectively referred to as flowline attributes) to control operation of equipment in oil and/or gas production environments enabling increased extraction ([0070]: the flowline risk metric can include cost metrics that are configured to indicate the impact of each simulation run on the flow model in terms of the cost of maintaining, pumping, treating, operating, or processing the pipeline network or individual components thereof).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado in view of Andrews to optimize the operation of the fluid distribution network ([0025]), as known in the art.

Regarding claim 18: Sekozawa in view of Machado in view of Andrews teaches the one or more computer-readable media of claim 17, as discussed above, wherein the state-estimation filter framework takes into account one or more of inflow performance relationships (IPR), pressure continuity at junction points, and mass flow continuity Sekozawa: [col 5, line 14 – 16]: p* is a control reference value determined from the view points of decreasing the water leakage and maintaining the service pressure [Examiner interprets the control reference as a “pseudo measurement” used to ensure equal service pressure at the demand nodes]).

Regarding claim 20: Sekozawa in view of Machado in view of Andrews teaches the one or more computer-readable media of claim 17, as discussed above.
Sekozawa is silent with respect to wherein 
the pseudo-measurements model one or more of relationships among measured variables or inter-relationships among different models used to represent the interaction between mass flow rates and pressure in the fluid gathering network.
Machado teaches wherein 
the pseudo-measurements model one or more of relationships among measured variables or inter-relationships among different models used to represent the interaction between mass flow rates and pressure in the fluid gathering network ([0053]: the monitoring system 26 may determine the IPR based on certain known parameters associated with the well and the real-time data received at block 92).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado to add additional information regarding the topology of the pipeline network to create an improved model of the pipe network, as known in the art. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sekozawa in view of Machado in view of Andrews in view of Yokokawa et al., US 2016/0306366 (hereinafter 'Yokokawa').

Regarding claim 3: Sekozawa in view of Machado in view of Andrews teaches the virtual flow meter of claim 1, as discussed above.
Sekozawa in view of Machado in view of Andrews is silent with respect to wherein 
the controller comprises an application specific integrated circuit.
Yokokawa teaches 
the controller comprises an application specific integrated circuit ([0019]: functional hardware unit such as an LSI (large-scale integrated) device or an ASIC (application-specific integrated circuit)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado in view of Andrews in view of Yokokawa to use to implement the control electronics in an customized device to save power, improve performance, reduce the size of the control device, or reduce the cost of the device, as known in the art. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sekozawa in view of Machado in view of Andrews in view of Tiwari et al. US 2015/0226051 (hereinafter 'Tiwari').

Regarding claim 19: Sekozawa in view of Machado in view of Andrews teaches the one or more computer-readable media of claim 17, as discussed above.
Sekozawa in view of Machado in view of Andrews is silent with respect to 
wherein the routines, when executed by the processor causes the acts of implementing the state-estimation filter framework, generating the measurement vector, and generating the discrete time representation of the fluid gathering network to be performed recursively.
Tiwari teaches 
wherein the routines, when executed by the processor causes the acts of implementing the state-estimation filter framework, generating the measurement vector, and generating the discrete time representation of the fluid gathering network to be performed recursively ([0020]: This procedure can be a recursive procedure until a desired operating state of the fluid transport system 100 is achieved).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Sekozawa in view of Machado in view of Andrews in view of Tiwari to use the solution of one part of the fluid network to aid in the solution of the next part of the fluid network, as known in the art. 

Response to Arguments
35 USC §103
Applicant's arguments filed 16 April 2021 have been fully considered but they are not persuasive.
Applicant argues (see pages 7 – 8): Applicant respectfully disagrees at least because the cited portions of Andrews are silent with respect to the dimensionality of vectors associated with the pseudo-measurements and their inclusion to "increas[ e] a dimensionality of an output vector," as recited in amended claim 1.
Examiner submits that the specification does not provide support for "increasing a dimensionality of an output vector", as discussed in the above rejections under 35 USC §112.  As the Examiner cannot find support for this addition, this argument does not appear to be applicable to the previous rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862